Opinion filed December 7, 2017




                                       In The

        Eleventh Court of Appeals
                                     ___________

                                 No. 11-17-00184-CV
                                     ___________

                      RUSSEL HUFFMAN, Appellant
                                         V.
JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, Appellee

                   On Appeal from the County Court at Law
                             Erath County, Texas
                       Trial Court Cause No. CV08489


                     MEMORANDUM OPINION
      The parties have filed in this court a joint motion to dismiss this appeal. In
the motion, the parties state that they have reached a settlement of the matters
presented in this appeal. The parties request that we dismiss this appeal with
prejudice and tax costs against the party incurring them. See TEX. R. APP. P. 42.1.
      The motion is granted, and the appeal is dismissed.


December 7, 2017                                            PER CURIAM
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.